Citation Nr: 0319434	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-12 168	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral aneurysm.

2.  Entitlement to service connection for a functional 
acquired psychiatric disorder, other than as a residual of a 
cerebral aneurysm. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1965 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

When remanding the case in July 2001, the Board noted that if 
service connection subsequently was granted for residuals of 
a cerebral aneurysm, the psychiatric manifestations of that 
aneurysm, if any were identified, would also be service 
connected.  Thus, the claim for service connection for a 
psychiatric disorder was considered to be a claim for service 
connection for a functional condition, i.e., a psychiatric 
disorder not caused by organic disease and which was not a 
residual of in-service injury.  

The case since has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran had a personality disorder during military 
service and had acute and transitory symptoms of anxiety 
during military service.  

2.  The veteran had a cerebral aneurysm in 1980, which the 
persuasive competent medical evidence shows was unrelated to 
any event in service, including head traumas.  

3.  Any acquired psychiatric disorder that the veteran now 
has is not shown to be related to his military service, 
including head traumas.  



CONCLUSIONS OF LAW

1.  Residuals of a cerebral aneurysm were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991 2002); 38 C.F.R. § 3.303 (2002).  

2.  A functional acquired psychiatric disorder, other than as 
a residual of a cerebral aneurysm, was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In the present case, the Board concludes that VA's redefined 
duties to assist and notify have been fulfilled to the extent 
practicable.  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, as well as notice of the specific legal criteria 
necessary to substantiate his claim.  

The RO advised the veteran of the recent enactment of the 
VCAA in a July 2001 letter, and provided the veteran with 
detailed information about the new rights provided under this 
new law, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  In response, in July 2001, the 
veteran stated that no further assistance was needed.  

Nevertheless, the RO attempted to assist the veteran in 
obtaining private clinical records from a physician that the 
veteran testified, at a September 2000 RO hearing, had 
treated him in the immediate postservice years.  These 
efforts were futile and a response from The Brookline Center 
in July 2002 indicated that there was no record of the 
veteran having ever been seen at that facility.  However, 
medical records underlying adjudication of the veteran's 
entitlement to Social Security disability benefits are on 
file.  Also obtained were the complete clinical records of 
his VA hospitalization from July to September 1980, including 
the July 1980 operative report.  

The case was remanded in July 2001 for further evidentiary 
development and such development as is possible has been 
accomplished.  Moreover, the veteran has been given repeated 
VA examinations concerning the etiology of his cerebral 
aneurysm and psychiatric disability, particularly whether 
they are related to 
in-service head trauma.  

Therefore, all things considered, the RO has given proper 
notice, made reasonable efforts to obtain all of the evidence 
that is relevant to this appeal, and the claimant will not be 
prejudiced by the Board going ahead and deciding her claims 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).  

Certain conditions, such as a psychosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) also permit 
service connection for aggravation of a nonservice-connected 
condition that is proximately due to or the result of an 
already service-connected disability.  But compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  



"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Background

The veteran's service medical records (SMRs) reflect that he 
was treated in June 1965 for "laceration head on metal," with 
cleaning and suturing of the wound and satisfactory healing 
thereafter.  A psychiatric evaluation in January 1966 found 
no psychiatric disorder; rather, it was reported that he had 
an emotionally unstable personality.  In October 1966 he was 
treated for complaints of headaches a few days following a 
motor vehicle accident (MVA) when he reportedly suffered a 
minor concussion. A neurological evaluation was negative, and 
the diagnosis was a headache.  

SMRs also include a record of treatment in November 1966 for 
complaints of nerves.  The veteran had been in the brig for 
going AWOL, had been having many difficulties on the job, and 
was "constantly in trouble."  He was extremely nervous, and 
the assessment was that he had a behavioral problem.  
Subsequently, in November 1996 he was very anxious, nervous, 
and was awaiting a psychiatric appointment.  

On the service discharge examination in December 1966, a 
medical officer noted that the veteran had had a good 
recovery from his October 1966 head injury and that the 
veteran had "trouble sleeping, excessive worry and nervous 
condition" which had been treated but still persisted.  
However, he did not have a mental or physical condition which 
warranted service separation. 

On evaluation at a psychiatric clinic a week after the 
discharge examination no evidence of a psychoneurosis or 
psychosis was found.  The impression was that the veteran was 
an emotionally unstable person.  In January 1967 he 
complained of headaches and questionable dizzy spells.  It 
was reported that he was an emotionally unstable person and 
had nonspecific complaints.  The next day there was an 
impression of tension headaches.  

Postservice, in July 1980 the veteran had an aneurysm and 
during VA hospitalization from July to September 1980 he had 
a right frontotemporal craniotomy with clipping of an 
aneurysm.  

In February 1983 and June 2000, the veteran submitted lay 
statements indicating that his personality and behavior 
changed during military service or was different after 
service than it was before service.  

An April 1984 letter from a chief in a VA medical center 
neurology department states that as to the subarachnoid 
hemorrhage in July 1980, the stroke produced, in pertinent 
part, changes in the veteran's personality and vision as well 
as seizures.  

A September 1998 letter from a VA psychiatrist states that 
she had treated the veteran since 1985.  His 1980 stroke 
residuals included physical deficits and poor insight into 
those deficits, a seizure disorder, and neurological 
residuals including exaggerated startle reflex, irritability, 
insomnia, impulsivity, and suspiciousness.  Other medical 
problems included hypertension.  It was opined that it was 
clear from the veteran's medical record that he had carried a 
diagnosis of an anxiety disorder in service in December 1966 
and that this disorder had worsened due to his 1980 
aneurysmal ruptured and subsequent seizure disorder.  It was 
also noted that he had received treatment for a head injury 
and contusion in an MVA in October 1966, with subsequent 
treatment for headaches and for anxiety.  The psychiatrist 
noted that intracerebral hemorrhages could be the result of 
many possible etiologies, including trauma, and that it was 
likely that the "injury in 1966 led to headaches and 
personality changes and eventually to his ruptured aneurysm."  

On VA vascular examination in January 2000, the examiner 
reviewed the veteran's record, noting two inservice head 
injuries.  It was noted that the veteran's subarachnoid 
hemorrhage in July 1980 was preceded by a several-week 
history of déjà vu episodes and a severe headache for 
approximately one day with generalized seizures, followed by 
left hemiparesis.  A CT scan had shown an intracerebral 
hemorrhage, and an arteriogram showed an aneurysm at the 
junction of the right internal carotid and right posterior 
communicating arteries.  He underwent clipping of the 
aneurysm.  The examiner noted blood pressure readings of 
150/100 in January 1984, and additional monitoring in 1984 
with readings of 148/98 and 140/98.  However, the examiner 
found no other records of hypertension or treatment for 
hypertension.  The examiner stated that he was not an expert 
on either intracerebral or "berry" aneurysms, but he 
understood them to be related to congenital abnormalities in 
the vascular wall or to hypertension.  The examiner stated 
that he suspected that it was unlikely that a head trauma in 
1966 could have led to development of the aneurysm and its 
rupture in 1980.  Such aneurysms were were almost always 
asymptomatic until immediately prior to rupture.  The "déjà 
vu" episodes and headaches preceding the rupture were 
typical during the days to weeks prior to rupture but having 
many years of chronic headaches would be a very unusual 
result of an aneurysm.  If he had had hypertension during 
service, there would be reason to relate the development and 
eventual rupture of an aneurysm to such hypertension.  
However, there was no evidence to support this hypothesis.  
Also, the absence of significant hypertension until at least 
the 1980's would also seem to rule this out.  



On VA psychiatric examination in February 2000, the claims 
folder was reviewed.  The veteran reported a history of 
generally doing well until after his cerebrovascular accident 
(CVA), with significant psychiatric symptoms of anxiety and 
irritability since that time.  He described significant 
current depressive symptoms.  There had been no remissions 
since the CVA and no increase in functional status in the 
last 20 years.  He reported that after his inservice MVA he 
had constant headaches and everything irritated and agitated 
him.   The examiner noted that based on a January 1966 
psychiatric assessment the veteran likely had some behavioral 
problems prior to his head injury in October 1966.  Also, 
there apparently had been an increase in pain and anxiety 
after the October 1996 accident, but with apparent recovery 
and with successful functioning socially, interpersonally, 
and occupationally thereafter.  The assessment was that the 
veteran had significant impairment of cognitive function as 
well as agitation and anxiety as a result of the 1980 CVA.  
The diagnoses were a major depressive disorder and an anxiety 
disorder, but a cognitive disorder status post CVA due to 
bleeding berry aneurysm was to be ruled out.  It was noted 
that a major depressive disorder may be a result of brain 
injury from a CVA or it may be related to limitations 
resulting from the CVA.  It was not possible, based on the 
available record, to make any connection between the 
veteran's symptoms in service or the concussion he suffered 
in 1966 and his current psychiatric symptoms.  It was doubted 
that any such connection could be substantiated.  The 
examiner opined that the veteran's current symptoms were the 
result of his berry aneurysm rupture in 1980. 

On VA examination by a neurologist in February 2000, the 
veteran's history was noted.  The veteran reported that his 
headaches had changed in character following his 1980 CVA.  
The examiner noted that in 1980 the veteran had a 
subarachnoid hemorrhage secondary to a right internal carotid 
artery bifurcation aneurysm, and complicating this was a 
right posterior parietal occipital ischemic infarction 
probably secondary to vasospasm.  The examiner stated that 
based on past medical descriptions, the aneurysm was most 
consistent with a berry aneurysm of the right internal 
carotid artery bifurcation.  Besides physiological residuals 
and a seizure disorder from the subarachnoid hemorrhage, the 
veteran also had changes in personality.  The examiner stated 
that aneurysms resulting from trauma were typically 
associated with more severe trauma than that suffered by the 
veteran in service.  The examiner added that aneurysms due to 
trauma were not true berry aneurysms, but rather were 
commonly described as fusiform aneurysms, and formed along 
the course of an artery.  Fusiform aneurysms due to trauma 
most often resulted in ischemic infarction due to narrowing 
of the lumen of the vessel with ultimate critical stenosis or 
thrombosis, rather than resulting in hemorrhage.  
The examiner added that such fusiform aneurysms due to trauma 
were also typically not amenable to easy surgical clipping.  
In contrast, berry aneurysms were typically balloon aneurysms 
with a narrow neck, formed usually at the bifurcation or 
trifurcation of major cerebral arteries, and almost always 
presented with subarachnoid hemorrhage instead of ischemic 
symptoms.  A berry aneurysm, the type the veteran had, 
typically bore no relationship to trauma.  The examiner 
concluded that the veteran's aneurysm neither formed nor 
ruptured as a result of his minor in-service head injury. 

A May 2000 rating action granted service connection for 
headaches and assigned a 10 percent disability evaluation.  
This remains the veteran's only service-connected disorder.  

In September 2000 the veteran testified before a hearing 
officer at the RO that his anxiety and depression were 
related to two head injuries he suffered in service.  
He testified that prior to the aneurysm his headaches became 
very severe migraines with vomiting.  He testified that post 
service his personality had changed and he had not treated 
friends and family well.  He added that he had problems with 
his temper, anxiety, and panic attacks prior to his aneurysm 
in 1980.  

In November 2000 a VA psychiatrist, upon review of the 
veteran's claims folder, raised the possibility that his 
headaches and depression might be related to inservice head 
injury.  However, in an December 2000 addendum, the same VA 
psychiatrist in essence retracted that opinion and concurred 
with the conclusions of the February 2000 VA examining 
psychiatrist that the 1980 CVA was the most likely cause of 
any current psychiatric disorder. 

The records underlying the veteran's applications for Social 
Security disability benefits are associated with the claim 
files and reflect treatment for various disabilities but do 
not contain reports of examinations or statements from 
physicians with respect to the time of onset or etiology of 
the disorders herein at issue.  

On VA neurology examination in January 2003 the veteran's 
claim files were reviewed.  The veteran reported that in 
addition to his 1966 head injury, he injured his head in 
1965, while taking a shower, which caused a laceration that 
was sutured.  After a physical examination the examiner 
stated that the veteran had had a subarachnoid hemorrhage in 
1980 as a result of a right internal carotid artery aneurysm 
rupture.  It was very unlikely that the inservice head injury 
related in any way to the cerebral aneurysm or its rupture in 
1980, which was more characteristic of a saccular or berry 
aneurysm.  His visual field deficit likewise related to the 
cerebral ischemia he sustained with vasospasm in association 
with the subarachnoid hemorrhage and did not relate to any 
prior trauma.  His seizure disorder seemed clearly related to 
the subarachnoid hemorrhage resulting from the aneurismal 
rupture.  

On VA psychiatric examination in February 2003 the veteran's 
claim files were reviewed by the examiner that conducted the 
November 2000 VA examination.  The veteran reported that he 
had not had psychiatric treatment since 1995 but continued to 
take Lorazepam.  After a physical examination the diagnoses 
were an anxiety disorder, not otherwise specified, with 
features of dysthymia; alcohol dependence, in complete 
sustained remission, by history; and a personality disorder, 
not otherwise specified, with avoidant, antisocial and 
dependent features.  The examiner opined that the veteran's 
psychiatric disorder was not related to military service.  
Rather, it continued to be the examiner's opinion that the 
veteran had a long-standing personality disorder which was 
diagnosed during service and had been ongoing throughout the 
veteran's life.  




Analysis

Residuals of a Cerebral Aneurysm

A treating VA psychiatrist's opinion in September 1998 was 
that it was likely that in-service head trauma led to the 
1980 ruptured aneurysm.  However, the January 2000 VA 
vascular examination found, in addition to there being no 
hypertension causing the 1980 ruptured aneurysm, that it was 
unlikely that inservice head trauma caused the ruptured 
aneurysm.  Even more detail in explanation is the February 
2000 VA neurology examination which specifically noted that 
the veteran's aneurysm was of a type not usually associated 
with trauma and, thus, the aneurysm neither formed nor 
ruptured due to inservice head trauma.  This was essentially 
the same reasoning which also led to the opinion in January 
2003 by another VA neurologist that it was "very unlikely" 
that inservice head trauma was related in any way to the 
aneurysm or its' rupture.  

The Board finds the detailed explanation by the VA 
neurologist of the etiology and pathology of the veteran's 
aneurysm to be more persuasive than the simple conclusion 
reached by the VA psychiatrist in September 1998.  
Accordingly, it is the judgment of the Board that the greater 
weight of the evidence is against the claim.  See Timberlake 
v. Gober, 14 Vet. App. 122, 128 (2000), citing Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (2000).  See, too, Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (An opinion declines in 
probative value when it is not shown to have been based on 
clinical data and is not accompanied by any other rationale 
to support the opinion).



Psychiatric Disorder

There is evidence that the veteran had a personality disorder 
both during and after military service, to include a possible 
increase in severity of the personality disorder following 
and due to the CVA in 1980, more than a decade after service.  

Developmental defects, however, such as personality disorders 
which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  See also Johnson v. Principi, 3 
Vet. App. 448, 450 (1992).  The Board specifically notes that 
aggravation of a personality disorder due to post-service 
events, unrelated to service and any service-connected 
disorder, is no basis for granting service connection for 
that personality disorder.  

Further, with respect to whether an acquired psychiatric 
disorder developed due to the 1980 post service CVA, as 
previously noted, if service connection was ultimately 
granted for residuals of a cerebral aneurysm, the psychiatric 
manifestations of that aneurysm, if any were identified, 
would also be service connected.  Thus, the claim for service 
connection for a psychiatric disorder is considered to be a 
claim for service connection for a functional psychiatric 
disorder, i.e., a psychiatric disorder not caused by organic 
disease and which was not a residual of the 1980 CVA.  

However, if an acquired psychiatric disorder is of service 
origin, aggravation of it by an unrelated post-service event, 
e.g., a CVA, will not preclude a grant of service connection.  
Here, a treating VA psychiatrist's opinion in September 1998 
that an inservice anxiety disorder was worsened by the 
postservice 1980 CVA, supports the conclusion that a current 
acquired psychiatric disorder is of service origin.  However, 
another VA psychiatric examination in February 2000, when the 
claims folder was reviewed, found that it was not possible to 
make a connection between the veteran's inservice head injury 
and inservice psychiatric symptoms, with his current 
psychiatric symptoms.  Yet another VA psychiatrist in 
December 2000, after an examination in November 2000 when the 
claim file was reviewed, agreed stating that the likely date 
of onset of any current acquired psychiatric diagnosis was 
the CVA in 1980.  This same psychiatrist later stated in 
February 2003 that the veteran's current psychiatric 
disability was not related to military service but, rather, 
that he had a long-standing personality disorder which had 
been diagnosis during service and continued thereafter.  

In light of the several medical opinions against the 
veteran's claim for service connection for an acquired 
psychiatric disorder, and since the only supporting medical 
opinion is from a prior VA treating physician that appears to 
be related only to personality changes (and thus a 
personality disorder) to the inservice head trauma, it is the 
judgment of the Board that the greater weight of the evidence 
is against the claim.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(medical nexus opinions decline in probative value where the 
authoring physician fails to discuss relevant documented pre-
service and post-service medical history).


ORDER

Service connection for residuals of a cerebral aneurysm is 
denied. 

Service connection for a functional acquired psychiatric 
disorder, other than as a residual of a cerebral aneurysm, is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

